Citation Nr: 1440572	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1944 to February 1946, to include combat service in Okinawa.  He died in October 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 administrative decision in which the RO, inter alia, denied the appellant's claims for dependency and compensation benefits, death pension benefits, accrued benefits and service-connected burial benefits.  In May 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In July 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, the Veteran's VBMS file contains no documents at this time.

The Board's decision addressing the claims for accrued benefits and death pension benefits is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. The Veteran had no claim(s) for VA benefits pending at the time of his death in October 2010.

3.  The Veteran served for more than 90 days during a period of war. 

4.  In the year 2010, the appellant's countable income was $10,800.00 and exceeded the maximum annual pension rate for that year.

5.  In the year 2011, the appellant's countable income was $69,369.00 and exceeded the maximum annual pension rate for that year.


CONCLUSIONS OF LAW

1.  The claim of  entitlement to accrued benefits is without legal merit.    38 .U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2013). 

2.  The basic eligibility requirements for entitlement to VA death pension benefits are not met.  38 U.S.C.A. §§ 101, 1501, 1503, 1541, 1543, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.273, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board noted, initially, that, with regard to the claim for accrued benefits, the Board notes that where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As explained further below, the Veteran did not have any pending claim(s) at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.



As for the remaining claim for death pension benefits, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a February 2011 pre-rating letter, the AOJ provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for death pension.  This letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, this letter provided the appellant with general information pertaining to VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2011 RO administrative decision reflects the initial adjudication of the claim for death pension after issuance of the February 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the death pension claim.    Pertinent evidence associated with the claims file consists of information regarding the appellant's income and monthly expenses during the appeal period.  Also of record and considered in connection with the appeal is the transcript of the August 2012 Board hearing, along with various written statements provided by the appellant and by her representative, on her behalf.  The Board finds that no further AOJ action on either  matter, prior to appellate consideration, is required.

As regards to the August 2012 hearing, the appellant was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the August 2012 hearing, the undersigned identified the issues on appeal, which included entitlement to death pension benefits and accrued benefits.  Also, information was solicited regarding the Veteran's in-service traumatic events and his post-service treatment and functional impairments.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, as noted below, the appellant does not qualify for accrued benefits as a matter of law and her income clearly exceeds the maximum annual pension rates as applicable to death pension benefits.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  
In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).    

II.  Accrued Benefits

The appellant generally contends that she is entitled to accrued benefits, arguing that the Veteran required the assistance of another person to perform his activities of daily living prior to his death.  She further contends that VA hospital staff informed her that she would still qualify for benefits if the Veteran was cared for at home rather than a hospital and that she would not have taken him home from a VA facility otherwise.

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R.           § 3.1000(d)(5).

However, at the time of the Veteran's death in October 2010, he had no pending VA claims.  An August 2009 rating decision had denied the Veteran's claim of entitlement to special monthly compensation based on aid and attendance; a copy of such decision was mailed to the Veteran in August 2009.  The Veteran had one-year to appeal this determination.  See 38 C.F.R. § 20.302.  A notice of disagreement objecting to this determination was not received.

Further, the appellant has not alleged that there was a pending claim for clear and unmistakable error (CUE) at the time of the Veteran's death.  Absent such claim, the appellant does not have any legal right to pursue a CUE claim for accrued benefits purposes.  VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) (the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision for a surviving dependent to be entitled to such benefits).
As this is not the case here, there can be no basis of entitlement under 38 U.S.C.A.    § 5121(a) for revision of any prior rating decision on the basis of CUE.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law).

Furthermore, as discussed above, the Veteran had no claim(s) for VA benefits, including a claim for CUE in any prior rating decision, pending at the time of his death.  The Veteran's claim of entitlement to special monthly compensation based on aid and attendance/housebound was denied in an unappealed August 2009 rating decision.  Absent a pending claim, there is no legal basis of entitlement to accrued benefits under 38 U.S.C.A. § 5121(a), and this appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426. 

III.  Death Pension

The appellant generally contends that she is entitled to death pension benefits.

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b)(4). 

In this case, review of the record reveals that the Veteran, who is now deceased, served from September 1944 to February 1946 during the World War II era. Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits have been met.  See 38 C.F.R. § 3.34(b)(4). 

The Board must now consider whether the appellant meets the net worth requirements.  In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R.                § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b). 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R.                § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

The appellant filed her claim for VA death pension benefits in October 2010.  In her October 2010 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), the appellant reported the following assets:  $65,000.00 in cash; $10,000.00 in IRAs, Keough Plans, etc; $200,000.00 in stocks, bonds and mutual funds; and $200,000.00 in real property (not your home).  She listed her income as $900.00 per month from Social Security.

In March 2011, the appellant submitted updated income information.  She indicated that the received $900.00 per month from Social Security and that she expected to receive the following income over the next 12 months: $16,235.00 from total dividends and interest; $26,688.00 from various pensions and $15,646.00 from rental properties.

As noted, basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  Effective December 1, 2009, the MAPR for a surviving spouse with no children was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  There was no cost of living increase for 2010 and, thus, the MAPR remained the same, i.e., $7,933.00, through December 1, 2010.  Effective December 1, 2011, the MAPR was $8,219.00.  Id.

Income from Social Security Administration benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

The evidence of record does not establish that the appellant is entitled to death pension benefits.  In making this determination, the record reflects that the appellant's total income for the year 2010 included $10,800.00 in Social Security Administration benefits, as reported by the appellant in October 2010.  Her income totaled $69,369.00 in the year 2011, which included Social Security Administration benefits, dividends and interest, pension income and rental property income, as reported by the appellant in March 2011.  The appellant's income exceeds the MAPR of $7,933.00 for the year 2010 and $8,219.00 for the year 2011.  Therefore, the criteria for establishing basic eligibility for entitlement to VA death pension benefits are not met 

For all the foregoing reasons, the Board finds that the claim for death pension benefits must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for accrued benefits is denied.

The claim for VA death pension benefits is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for cause of the Veteran's death and entitlement to service-connected burial benefits is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Initially, the Board notes that the Veteran's Certificate of Death shows that his immediate cause of death was cardiopulmonary arrest and the complications leading to the cause of death were listed as multiple co-morbidities, bilateral pleural effusion and congestive heart failure.  Other significant conditions that contributed to his death but not resulting in the underlying cause of death were listed as anemia, positive "FOB" and advanced age.  At the time of the Veteran's death, service connection had been established for the following disabilities: PTSD; spondylolisthesis L5 on S1; bilateral hearing loss; tinnitus and a scar to right forehead.

The appellant asserts that the Veteran's death was caused by his service-connected PTSD, and that his memories of combat service aggravated his suffering prior to his death.  She also asserts that the Veteran's heart condition, which resulted in his death, had been caused or aggravated his service-connected PTSD.  The Veteran's representative has also generally referenced medical studies which purportedly found that severe PTSD can cause or aggravate a heart condition.  The Board notes that the record establishes that the Veteran served in combat operations in Okinawa.

Under these circumstances, the Board finds that a VA medical opinion  to determine whether the Veteran's cause of death was related to service, to include his service-connected PTSD, is warranted.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

The Board notes that, as the claim for service-connected burial benefits is inextricably intertwined with the claim for service connection for the cause of the Veteran's death, action on the claim, at this juncture, would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)) (issues are inextricably intertwined if one claim could have a significant impact on the other).  Hence, this matter must also be returned to the AOJ.

Prior to obtaining a medical opinion in this case, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA  records, the claims file contains treatment records from the VA Central California Health System dated through May 2009.  However, during the August 2012 hearing, the appellant testified that the Veteran had been admitted to a VA hospital until a few days prior to his death.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to obtain all outstanding records from any VA facility(ies), to include the VA Central California Health System dated from May 2009 until the Veteran's death, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1 (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA..  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from any relevant VA facility(ies), to include the Central California Health Care System, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 2009 until his death in October 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.   After completion of the above, and the receipt of any additional records, arrange to obtain  from an appropriate VA physician  a medical opinion addressing the relationship, if any between the Veteran's death and his military service.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician , and the opinion  must reflect full consideration of the Veteran's documented medical history and the appellant's assertions.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:
  
(a) Is it at least as likely as not (i.e., a  50 percent or greater probability) that the Veteran's service-connected PTSD was the principal cause of death?  

In other words, was this service-connected disability, either singly or jointly with some other condition, the immediate or underlying  cause of death or was etiologically related thereto? 

2) Is it at least as likely as not (i.e., a probability of 50 percent or more) that any of the Veteran's service-connected disabilities were a contributory cause of his death? 

In other words, did a service-connected disability or disabilities (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering (1) and (2), the examiner must consider and address the appellant's contentions that the Veteran's PTSD caused or aggravated his heart condition, resulting in his death.

Complete, clearly-stated rationale for all conclusions reached must be provided,
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death, along with the claim for service-connected burial benefits, in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication), and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


